DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hydride aqueous solution or organic liquid containing hydrogen, does not reasonably provide enablement for all liquids. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The claim encompasses hydrogen being produced from any liquid. However, the Specification is not enabling for all liquids. The following In re .
The breadth of claims;
The claim encompasses a method of converting any liquid, including any organic, inorganic or hazardous liquid, to dihydrogen.
 The nature of the invention;
The invention is related to converting a liquid to dihydrogen via supplying electric power and a catalyst.
 The state of the prior art;
The prior art teaches converting certain liquids, such as liquids comprising water, organic compounds and inorganic compounds that have hydrogen and are in liquid form or these type of compounds that are dissolved in aqueous solutions, to hydrogen. However, there is no teaching regarding conversion of every single liquid, organic compound or hazardous material via an electric current to hydrogen. For example, there isn’t a teaching or suggestion from the prior art for converting unstable free radical organic compounds, which are only stable at short instantaneous time intervals and exist only in a laboratory without practical applicability. Neither there is a teaching regarding conversion of inorganic liquids such as CCl4, SnCl4 or CS2 to hydrogen via  an electric current and a catalyst. These compounds are liquid at room temperature.
 The level of one of ordinary skill;

 The level of predictability in the art;
The level of predictability in this art is low because changes to the identity of the liquid will determine the feasibility and success of hydrogen generation. Some compounds will react explosively to a liquid body being electrocuted and will not be suitable. 
The amount of direction provided by the inventor;
The direction provided by the inventor is extremely minimal. There is only a general recitation regarding converting hydrides or an organic liquid containing carrier compounds into hydrogen in the system of the invention (Specification, Pg. 9, lines 14-28). 
 The existence of working examples; and
There is not working example provided for converting any liquid feedstock. There are only working examples of aqueous solutions of hydrogen containing compounds such as liquid organic carrier and hydrides.
 The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is infinite. This is because there are infinite amounts of liquids that exist. These would include liquids with compounds which are highly unstable and only exist in instantaneous short time intervals or compounds which are highly unstable. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "the first part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 17, the term “preferably dihydrogen” is indefinite since it is unclear if the hydrogen being produced is required by the claim or not. 

Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 17 require an electromagnetic catalytic system where a catalyst is disposed in a chamber with a coil being fixed and a rod being mobile relative to the coil. The rod has a magnet and a core where the rod is configured to move in an open position when current is applied and the catalyst is exposed to the outside. The rod is configured to hermetically close the catalyst system from the outside when the electric current is absent. 
US 20170104426 teaches an electromagnetic system capable of catalytic reactions such as catalytic hydrogen generation (Abstract). However, the reference does not teach or suggest a rod that is mobile relative to the coils that are fixed to the system wherein; the rod comprises the magnet and a core which is configured to close the system hermetically in the absence of a magnetic current.
JP 2009161378 teaches a hydrogen generation apparatus with a catalyst and a core material that is loosely inserted in a coil, the core material is urged to a valve seat as a valve body, and a core material such as metal is generated by a magnetic field generated in the coil when a voltage is applied (Abstract Para [0027]). However, the reference does not teach or suggest a rod that is mobile relative to the coils that are fixed to the system wherein; the rod comprises the magnet and a core which is configured to close the system hermetically in the absence of a magnetic current.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736